Case 3:20-cv-00661-MAB-JPG Document 14 Filed 10/30/20 Page 1 of 2 Page ID #196




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


  CENTRAL LABORERS’ PENSION,
  WELFARE AND ANNUITY FUNDS,
  Plaintiff,
                                                                   Case No. 20–CV–00661–MAB–JPG
  v.

  M.D. MAGARY CONSTRUCTION
  COMPANY and
  HOLLY C. CRAWFORD,
  Defendants.

                                                ORDER

         This is a civil suit involving unpaid fringe benefits under the Employment Retirement

 Income Security Act. Before the Court is Plaintiffs Central Laborers’ Pension, Welfare and

 Annuity Funds’ Motion for Audit and Default Judgment. (ECF No. 10).

         There are two stages to default. First, the Clerk of Court must enter a party’s default

 “[w]hen a party against whom a judgment for affirmative relief has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55. Then, the Court

 may enter a default judgment for the amount due. Id. “Whether a default should be entered . . . is

 a matter resting in the sound discretion of the trial judge.” Duling v. Markun, 231 F.2d 833, 836

 (7th Cir. 1956).

         In August 2020, the Clerk of Court entered default as to both defendants. Even so, the

 Court cannot yet enter default judgment because the amount due remains unclear. As noted in the

 plaintiffs’ Motion, the contracts entered into by the litigants authorize the plaintiffs to “audit all

 payroll and all wage, job, bonds and other relevant records of the [defendant] upon reasonable

 notice for the purpose of determining the accuracy of the [defendant’s] contribution to the Funds.”

 (See Pl.’s Mot. at 3). Until then, however, the Court will not enter default judgment.
Case 3:20-cv-00661-MAB-JPG Document 14 Filed 10/30/20 Page 2 of 2 Page ID #197




        With that in mind, the Court GRANTS IN PART AND DENIES IN PART the plaintiffs’

 Motion for Audit and Default Judgment. Specifically, the Court ORDERS the following:

        (1)    The defendants must turn over to the plaintiffs all their payroll records and books
               for the time frame of January 1, 2014 through the most current date possible within
               60 days of the entry of this Order so that an Audit may be conducted;

        (2)    The defendants must pay all costs attendant to any audit of the payroll records and
               books;

        (3)    The plaintiffs must notify the Court when the defendants comply with the terms of
               this Order; and

        (4)    The plaintiffs must file a renewed motion for default judgment upon completion of
               the referenced audit.

        IT IS SO ORDERED.

 Dated: Friday, October 30, 2020
                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                             —2—
